UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JILL BLOOMBERG,

                          Plaintiff,                              ORDER

            - against -                                      17 Civ. 3136 (PGG)

THE NEW YORK CITY DEPARTMENT OF
EDUCATION and CARMEN FARINA,

                          Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the conference in this action previously scheduled for

December 12, 2019 is adjourned sine die.

Dated: New York, New York
       December 11, 2019
